343-/JT
                                 ELECTRONIC RECORD




COA #14-14-00003-CR                                     OFFENSE: Poss of a Firearm by Felon


STYLE: Octaviano Isralel Sanchez v The State of Texas   COUNTY: Harris

                                                                           nd
COA DISPOSITION: Affirmed                               TRIAL COURT: 262"" District Court


DATE: March 17. 2015    Publish: No                     TC CASE #: 1376038




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Octaviano Isralel Sanchez v The State of Texas

CCA#
                                                                                            343-/5*
         ?U> SB.                      Petition      CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

      'Zftru&b                                     JUDGE:

DATE: _   Q6//o/j0/r                               SIGNED:.                      PC:


JUDGE:        Kl^LuA^fi^—                           PUBLISH:                     DNP:




                                                                                        MOTION FOR


                                                            FOR REHEARING IN CCA IS:


                                                         JUDGE:


                                                                                ELECTRONIC RECORD